PER CURIAM.
Appellant seeks review of a final judgment awarding appellee punitive damages in an action for tortious interference with a business relationship, but awarding no compensatory damages. The record supports the trial court’s finding that appellant had engaged in willful and malicious conduct which had as its purpose harassment and interference with the appellee’s plastic surgery practice. We affirm on the authority of Ault v. Lohr, 538 So.2d 454 (Fla.1989).
On cross-appeal, appellee contends the trial court erred by failing to provide for the disposition of escrow funds which the record shows represented payment for services rendered by the appellee. We agree and remand this cause to the trial court with instructions to amend its final judgment to award the escrow funds to the appellee.
AFFIRMED.
GLICKSTEIN and DELL, JJ., and SALMON, MICHAEL H., Associate Judge, concur.